Citation Nr: 0822613	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1982. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Competent evidence of a left ankle disability is not of 
record.

2.  Competent evidence of a nexus between a right ankle 
disability and active military service or any service-
connected disability is not of record. 


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A right ankle disability was not incurred in or 
aggravated by service, nor was it caused by or proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

Left Ankle Disability 

The veteran contends that he is entitled to service 
connection for a left ankle disability.  At a hearing before 
the undersigned, the veteran stated that he injured his left 
ankle during boot camp while rappelling and fell off a rope 
onto his ankle.  The records do not show evidence of a 
current left ankle disability, however.

While the Board does not dispute the fact that the veteran 
experiences various symptomatology, there is no objective 
clinical confirmation that he suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Id.  In the absence of a clear diagnosis of a left 
ankle disability, or abnormality, which is attributable to 
some identifiable disease or injury during service, an award 
of service connection is not warranted.

In the alternative, even if the Board assumes, without 
conceding, that the veteran has a left ankle disability, the 
requirements for service connection still are not met.  The 
veteran has not brought forth competent evidence that his 
left ankle disability was incurred during his active service.  

The Board acknowledges that the veteran's service treatment 
records have not been located despite several attempts made 
by VA.  It also acknowledges that where service records are 
unavailable, VA has a heightened obligation to explain its 
findings.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Nonetheless, with respect to this matter, there is no 
competent and credible opinion in the claims file that 
attributes the veteran's claimed condition to service.  On 
the contrary, there is evidence in the veteran's treatment 
records showing that several cases of ground beef fell on the 
veteran's ankle in July 2003.  The veteran reported to the 
examiner that this incident started the pain and swelling in 
his ankle.  It was only in 2005 medical records, that the 
veteran mentions that his ankle pain began 20 years ago in 
service, stating he had jumped out of planes and trucks.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has a left ankle disability.  However, 
although the veteran is competent to describe symptoms 
observable to a lay person, he is without the appropriate 
medical training and expertise to offer an opinion on a 
medical matter, to include the diagnosis of a specific 
disability or its etiology.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Accordingly, a preponderance of the evidence is against the 
claim for service connection for a left ankle disability, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The claim is denied.

Right Ankle Disability 

The veteran contends that his right ankle disability is 
secondary to his left ankle disability, which he contends was 
incurred in service.  As discussed above, the veteran is not 
service-connected for his left ankle disability.  Secondary 
service connection may only be granted if service connection 
is already in effect for another condition.  See 38 C.F.R. § 
3.310 (2007).  As service connection is not in effect for any 
disability the veteran's claim for service connection on a 
secondary basis must be denied as a matter of law.

While the veteran has not contended that his right ankle 
disability began in service, the Board will analyze the claim 
on a direct basis.  See generally Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  As previously noted, VA has a 
heightened obligation to explain its findings.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

Post service treatment records show that the veteran has a 
current right ankle disability.  The records show a history 
of previous fractures.  The veteran reported that his 
fractures are due to the "regular jumping from planes and 
other vehicles" while he was in service.  The examiner noted 
that the veteran's right ankle pain is likely secondary to a 
prior fracture, reportedly incurred in service, and 
tenosynovitis.  

While the examiner noted that the veteran's right ankle pain 
stems from a previous fracture, there is no evidence that 
this fracture was incurred in service.  As discussed above 
the earliest medical evidence of record begins in June 2003.  
The Board can only assume that this fracture occurred before 
2003.  However, there is no evidence of when this fracture 
occurred or whether it can be related to the veteran's 
service.  Furthermore, the veteran has not shown a continuity 
of symptomatology as the first medical records complaining of 
ankle pain are not until 2003, over 20 years after his 
separation from service.  

As to the examiner's statement that the veteran's right ankle 
pain is due to his prior fracture, reportedly incurred in 
service, information simply recorded by a medical examiner, 
unenhanced by any additional medical comment, does not 
constitute 'competent medical evidence' because a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Therefore, because service connection on a secondary basis is 
denied as a matter of law and there is no credible evidence 
exists that links the veteran's current right ankle 
disability with his service, the evidence is against the 
veteran's claim and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim 
is denied. 


III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA a 
notice letter to the veteran in April 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection and what 
information and evidence must be submitted to substantiate a 
claim for secondary service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him, and to submit any medical 
records or evidence in his possession that pertained to the 
claim.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating in a March 2006 letter.  While this letter 
was sent after the May 2005 decision, the Board determines 
that the veteran is not prejudiced, because he had a 
meaningful opportunity to participate effectively in the 
readjudication of his claim in April 2007.  Additionally, as 
noted above, service connection is not warranted; thus, any 
questions regarding a disability rating and effective date 
are now moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
treatment records.  The VA attempted to obtain the veteran's 
service treatment records from the National Personnel Records 
Center.  The National Personnel Records Center responded that 
it could not locate the veteran's records.  The Board is 
mindful that, in a case such as this, where service treatment 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

While it is unfortunate that the veteran's service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The Board also notes that no VA examination has been 
conducted for the veteran's claims of entitlement to service 
connection for a left ankle disability and a right ankle 
disability secondary to the left ankle disability.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case.  The post 
service medical evidence fails to show a current left ankle 
diagnosis, or there is no medical evidence suggesting a nexus 
between the veteran's current right ankle disorder and 
service or any service-connected disability.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right ankle 
disability as secondary to a left ankle disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


